Citation Nr: 1750261	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to total disability for individual unemployability (TDIU), to include as on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) using videoconference facilities.  A hearing transcript has been associated with the record.  

This matter was last before the Board in November 2014 when the Board remanded for additional development.  The RO has returned the matter to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the November 2014 remand the Board directed the RO to obtain an addendum opinion to the VA examination from June 2010 which would opine on the whether it is as likely as not that the functional impairment caused by the Veteran's service-connected lumbar spine disability precludes the Veteran from obtaining and retaining substantially gainful employment, or to obtain a new VA examination if unable to obtain an opinion from the same examiner.  

The RO did obtain a new VA examination in January 2015.  That examination contained an evaluation which was lacking in the same way as that of the June 2010 VA examination, i.e. it said the Veteran was capable of part-time sedentary work, but did not opine on the ability of the Veteran to perform substantially gainful activity.  

The Board remand also directed the RO to send the Veteran's TDIU for referral for extraschedular consideration to the Director of Compensation and Pension Services due to the fact that the Veteran did not meet the schedular criteria for TDIU as he was only service-connected for one lower back disability at 40 percent.  Prior to the RO making a new decision on the TDIU claim, in April 2015 the RO awarded the Veteran service connection for left and right lower radiculopathy at 20 percent each from January 26, 2015.  At that point the Veteran was rated at 40 percent for his lower back and 20 percent for each lower leg extremity radiculopathy, with a total of 60 percent rating based on disabilities with common etiology.  Based on that award, the RO concluded that because the Veteran was not unemployable and then currently met the criteria for a schedular TDIU, it would not refer the claim for extraschedular consideration, and denied TDIU.  

The Veteran's TDIU claim dates back to May 20, 2010.  As such, there was a period prior to January 26, 2015 when the Veteran's service-connected disabilities did not meet the threshold criteria for consideration of a schedular TDIU, but the RO did not refer the claim in compliance with the remand from the Board.  

The Board notes that the Veteran underwent back surgery again in May 2017 and is currently scheduled for 100 percent evaluation for his back disability due to convalescence which has been extended until November 2017, thus rendering TDIU determination moot in this current period.  A doctor's report suggested the Veteran be under convalescence until April 2018, thus the period may again be extended.  

The Board must also note that on the Veteran's May 2010 TDIU VA Form 21-8940, he stated that he earned $130,000 in the previous 12 months.  As such, although the Veteran may only be found capable of working part-time, that part-time work may still be substantially gainful activity.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447 at 452 (2009).  When deciding a TDIU claim, the Board "must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  

Other than by distinguishing the concept of "substantially gainful employment" from "marginal employment" which "includes but is not limited to employment in a protected environment such as a family business or sheltered workshop," 38 C.F.R. § 4.16, the regulation explaining the criteria for TDIU, does not define "substantially gainful employment."  In Faust v. West, 13 Vet. App. 342 (2000), the Court looked for guidance to social security regulations defining the similar concept of "substantially gainful activity" as "work that (a) involves doing significant productive physical or mental duties; and (b) is done... for pay or profit."  Id. at 356 (quoting 20 C.F.R. § 404.1509 (1999)).  

In Faust the Court affirmed the Board's denial of TDIU when the claimant had engaged in part-time work which, nevertheless, brought him earnings which exceeded the poverty threshold for one person.  "[T]he Court holds that where, as in this case, the veteran became employed, as shown by clear and convincing evidence, at a substantially gainful occupation, i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income prior to his having been awarded a 100% rating based on individual unemployability... such employment constitutes, as a matter of law, a substantially gainful occupation...."  Id.  at 356.  The Board notes that the 100% threshold of the 2017 poverty guidelines for one person is $12,060.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion on the functional impairment caused by the Veteran's service-connected lumbar spine taking into account the VA examinations from June 2010 and January 2015, prior to the Veteran's award for bilateral lower extremity radiculopathy.  The examiner should opine on whether it is as likely as not (50 percent or greater) that the functional impairment caused solely by his service-connected lumbar spine disability on the Veteran's ability to obtain and retain substantially gainful employment.  The claims file along with any other pertinent evidence contained in the VA electronic claims file should be made available to the examiner. 

A complete rationale for all opinions is required and the examiner should take into account the Veteran's level of education, special training, and previous work experience, but not his age, or any impairment caused by non service-connected disabilities.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.   

2.  After obtaining the medical opinion, refer the TDIU claim to the VA Director of Compensation and Pension Services for extraschedular consideration for the period prior to January 26, 2015. 

3.  The AOJ should then adjudicate the claim for TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




